 

CONSIDERATION AGREEMENT

 

This Consideration Agreement (this “Agreement”) is made as of October 19, 2020
(the “Effective Date”) by and between Quest Resource Holding Corporation, a
Nevada corporation (the “Company”), Green Remedies Waste and Recycling, Inc., a
North Carolina corporation (the “Investor”), and Alan Allred (the “Underlying
Shareholder”). Capitalized terms used herein but not otherwise defined shall
have the meaning ascribed to such terms in the Purchase Agreement (as defined
herein).

 

WHEREAS, the Company and the Investor, together with the Underlying Shareholder
and Quest Resource Management Group, LLC, a Delaware limited liability company
and a wholly-owned subsidiary of the Company (“Quest”), are parties to that
certain Asset Purchase Agreement, dated October __, 2020 (the “Purchase
Agreement”), pursuant to which the Investor agreed to sell to Quest, and Quest
agreed to purchase from the Investor, substantially all of the assets of the
Investor (the “Transaction”);

 

WHEREAS, as part of the consideration for the Transaction, the Company has
agreed to pay Investor $2,684,250 in either cash or shares of its common stock,
par value $0.001 per share (the “Common Stock”), or any combination thereof, in
its sole discretion, in accordance with the terms of this Agreement;

 

WHEREAS, the parties hereto desire to enter into this Agreement to provide for,
among other things, the payment or issuance of the Consideration (as defined
herein) pursuant to the Purchase Agreement and the rights and obligations of the
Investor to the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations set
forth below, the Company and the Investor agree as follows:

 

1.                  Consideration. As part of the consideration for the
Transaction, effective as of the Closing, the Company hereby agrees to pay to
the Investor, subject to the terms and conditions set forth in this Agreement,
$2,684,250 (the “Consideration”), payable either in cash or shares of Common
Stock (the “Shares”) or any combination thereof in two equal installments, to be
paid or issued on the following dates (each, a “Payment Date”): fifty percent
(50%) of the Consideration to be paid or issued on the first anniversary of the
Closing Date; and fifty percent (50%) of the Consideration to be paid or issued
at the second anniversary of the Closing Date. To the extent the Company elects
to pay the Consideration in Shares, whether in whole or in part, on any Payment
Date, the provisions of Sections 2, 3, 4, 5, 6, 7 and 10 herein shall apply.

 

2.                  Issuance and Computation of the Shares.

 

(a)               The number of Shares to be issued at each Payment Date shall
be computed based on a per Share price equal to the volume weighted average
price of the Common Stock on the Nasdaq Capital Market (or if the Shares are not
traded on the Nasdaq Capital Market, the OTC Bulletin Board or the principal
trading market of the Shares) during the thirty (30) consecutive trading days
ending on the trading day prior to each Payment Date, rounded down to the
nearest whole share (the “Market Price”).

 



1



 

(b)               On each Payment Date, the Company shall issue to the Investor
one or more certificates in the name of the Investor, or notify the Investor of
the issuance of Shares in book-entry form to be held in a book-entry account
maintained by the Company’s transfer agent evidencing ownership of the Shares,
for that number of the Shares to be issued to the Investor calculated based on
the Market Price of such Shares.

 

3.                  Cap. Notwithstanding anything herein to the contrary, the
Company may, in its sole discretion, elect not to issue any Shares hereunder to
the extent that the issuance of such Shares would cause the Company to exceed
five percent (5%) of the outstanding number of shares of Common Stock on the
applicable Payment Date (the “Cap”). In the event that the Company does not
issue the Shares equal to the full Consideration that would otherwise be
issuable pursuant to this Section 3 as a result of the Cap, the Company shall
pay to the Investor, in immediately available funds by wire transfer to an
account designated in writing by the Investor, an amount in cash equal to the
value of the Consideration payment payable hereunder, less the aggregate value
of the Shares actually issued to the Investor (calculated based on the Market
Price of such Shares).

 

4.                  Legends. The Shares will reflect a restrictive notation or
legend, as applicable, until such time that the Shares are not so restricted
under the Securities Act of 1933 (the “Securities Act”), together with any other
notations or legends required by the applicable state securities laws or
otherwise, if any:

 

“These shares of stock have not been registered under the Securities Act of
1933, and have been acquired for investment and not with a view to, or in
connection with, the sale or distribution thereof. No such transfer may be
effected without an effective registration statement related thereto or an
opinion of counsel in a form satisfactory to the Company that such registration
is not required under the Securities Act of 1933.”

 

5.                  Voting Agreement. From and after the Effective Date and for
three years following the date the Underlying Shareholder ceases to be employed
by the Company, each of the Investor and Underlying Shareholder agrees to vote
all Shares it or any of their respective Affiliates beneficially own (within the
meaning of Rule 13d-3 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended), whether acquired hereunder or otherwise
(collectively, the “Voting Shares”), at each meeting of the stockholders of the
Company or any action taken by written consent and shall take all other
necessary or desirable actions within its control, and the Company shall take
all necessary and desirable actions within its control (including calling
special board and stockholder meetings), as follows:

 

(a)               in favor of directors nominated and recommended for election
by the Parent Board; provided that a majority of the Parent Board must be
“independent” within the meaning of the rules of Nasdaq;

 

(b)               against any stockholder nomination or proposal not approved or
recommended by the Parent Board;

 



2



 

(c)               in accordance with the recommendations of the Parent Board on
all other proposals as the Parent Board sets forth in the proxy statements of
the Company; provided, that (x) if both Institutional Shareholders Services Inc.
and Glass Lewis & Co., LLC recommend a vote in opposition to the Parent Board’s
recommendation (other than with respect to the election of directors or an
Extraordinary Matter), or (y) a proposal relates to an Extraordinary Matter, the
Investor shall be free to vote the Voting Shares freely so long as the Investor
does not publicly disclose such vote.

 

For purposes of this Agreement, “Extraordinary Matter” means any
merger, stock-for-stock transactions, or other event resulting in the Company’s
stockholders retaining less than 50% of the equity interests and voting power of
the surviving entity’s then outstanding equity securities; any recapitalization
or restructuring; any spin-off or sale or transfer of all or substantially all
of the Company’s assets in one or a series of transactions; or any other
business combination of the Company that requires a stockholder vote.
Notwithstanding anything contained herein to the contrary, the obligations under
this Section 5 are only binding on the Investor, Underlying Shareholder and any
of their respective Affiliates.

 

6.                  Investment Representations. The Investor represents,
warrants and covenants as follows:

 

(a)               The Investor is acquiring the Shares for the Investor’s own
account for investment only, and not with a view to, or for sale in connection
with, any distribution of the Shares in violation of the Securities Act, or any
rule or regulation under the Securities Act.

 

(b)               The Investor has been given the opportunity to (i) ask
questions of, and receive answers from, the Company concerning matters
pertaining to an investment in the Company and (ii) obtain any additional
information which the Company can acquire without unreasonable effort or expense
that is necessary to evaluate the merits and risks of an investment in the
Company.

 

(c)               The Investor has such knowledge and experience in financial
and business matters, knows of the high degree of risk associated with
investments generally and particularly investments in the securities of
companies such as the Company, and is capable of evaluating the merits and risks
of acquiring and holding the Shares issued as the Consideration.

 

(d)               The Investor is aware that there is no assurance that the
Company’s business or operations will be successful, and acknowledges that the
Shares to be issued hereunder may currently or in the future have no monetary
value and acknowledges that it has been advised that an acquisition of the
Shares involves a high degree of risk and is suitable only for persons of
adequate financial means who have no need for liquidity with respect to the
Shares and who can afford the risk of a complete loss of any value of the Shares
and acknowledges that it meets such criteria.

 

(e)               The Investor understands the speculative nature of and risks
involved in the acquisition of the Shares.

 

(f)                The Investor is able to bear the economic risk of holding
such Shares for an indefinite period.

 



3



 

(g)               The Investor acknowledges that neither the Company nor any of
its officers, directors, employees, agents or stockholders has made any
representations, warranties or guaranties to the Investor with respect to an
investment in the Company or rendered any investment advice to the Investor.

 

(h)               The Investor acknowledges that the Company has encouraged the
Investor to consult the Investor’s own adviser to determine the tax consequences
of acquiring the Shares at this time.

 

(i)                 The Investor understands that (i) the Shares have not been
registered under the Securities Act and are “restricted securities” within the
meaning of Rule 144 under the Securities Act, (ii) the Shares cannot be sold,
transferred or otherwise disposed of unless they are subsequently registered
under the Securities Act or an exemption from registration is then available;
(iii) in any event, the exemption from registration under Rule 144 will not be
available for at least six months or one year (depending on whether the Company
is subject to the reporting obligations of the Securities Exchange Act of 1934,
as amended) and even then will not be available unless applicable terms and
conditions of Rule 144 are complied with; and (iv) there is now no registration
statement on file with the Securities and Exchange Commission with respect to
any stock of the Company and the Company has no obligation or current intention
to register the Shares under the Securities Act.

 

(j)                 The Investor is an “accredited investor” (as such term is
defined in Regulation D promulgated under the Securities Act).

 

7.                  Piggyback Registration Rights. The Company shall notify
Investor in writing at least ten (10) days prior to filing any registration
statement under the Securities Act for purposes of effecting a public offering
of securities of the Company relating to secondary offerings of securities of
the Company, (but excluding registration statements on Form S-8 or on Form S-4,
or any successor forms) and will afford Investor an opportunity to include in
such registration statement all or any part of the Shares issued under this
Agreement or shares of Common Stock issued in satisfaction of any Earn-Out
Payment (collectively, the “Registerable Shares”) then held by Investor. If the
Investor desires to include in any such registration statement all or any part
of such Registerable Shares, the Investor shall, within five (5) days after
receipt of the above-described notice from the Company, so notify the Company in
writing, and in such notice shall inform the Company of the number of
Registerable Shares Investor wishes to include in such registration statement.
If Investor decides not to include all of its Registerable Shares in any
registration statement thereafter filed by the Company, Investor shall
nevertheless continue to have the right to include any Registerable Shares in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth in the first two sentences herein.

 

8.                  Right of Setoff. The Company may, in its sole discretion and
upon written notice to the Investor specifying in reasonable detail the basis
thereof, setoff any amounts owing from the Investor to the Company or any Buyer
Indemnified Party under the Purchase Agreement that are not otherwise satisfied
by the Escrow Fund against the Consideration issuable under this Agreement.

 



4



 

9.                  Withholding Taxes. The Investor acknowledges and agrees that
the Company has the right to deduct from payments of any kind otherwise due to
the Investor any federal, state or local taxes of any kind required by law to be
withheld with respect to the acquisition of the Shares by the Investor. The
Investor has reviewed with the Investor’s own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. The Investor is relying solely on such advisors
and not on any statements or representations of the Company or any of its
agents. The Investor understands that the Investor (and not the Company) shall
be responsible for the Investor’s own tax liability that may arise as a result
of this investment or the transactions contemplated by this Agreement.

 

10.              Miscellaneous.

 

(a)               Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.

 

(b)               Waiver. Any provision for the benefit of the Company contained
in this Agreement may be waived, either generally or in any particular instance,
by the Board of Directors of the Company.

 

(c)               Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the Company and the Investor and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

 

(d)               Notice. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (i) when delivered by hand (with written confirmation
of receipt); (ii) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (iii) on the date sent by
email of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; and (iv) on the date of delivery
if mailed by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 10(d):

 

If to the Company:

Quest Resource Holding Corporation

3481 Plano Parkway

The Colony, Texas 75056
E-mail: LaurieL@questrmg.com
Attention: Laurie L. Latham

 

with a copy to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019
E-mail: egonzalez@olshanlaw.com; kschlesinger@olshanlaw.com
Attention: Elizabeth Gonzalez-Sussman, Esq. and Kenneth Schlesinger, Esq.

 

 



5



 

If to the Investor:

Green Remedies Waste and Recycling, Inc.
P.O. Box 1599
Elon, North Carolina 27244-1599

E-mail: glallred@gmail.com
Attention: Gary Allred

 

With a copy to: Pittman & Steele, PLLC
1694 Westbrook Avenue
Post Office Box 2290
Burlington, North Carolina 27215
E-mail: dorn.pittman@pittmansteelelaw.com and nathan.adams@pittmansteelelaw.com
Attention: Dorn Pittman, Esq. and Nathan R. Adams, Esq.

 

(e)               Pronouns. Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.

 

(f)                Entire Agreement; Governing Law. This Agreement constitutes
the entire agreement between the Company and the Investor with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Investor with respect to the subject matter
hereof, and this Agreement may not be modified adversely to the Investor’s
interest except by means of a writing signed by the Company and Investor. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas without reference to conflict of law provisions.

 

(g)               Investor’s Acknowledgments. The Investor acknowledges that the
Investor: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Investor’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; and (iv) is
fully aware of the legal and binding effect of this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 



6



 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.

 

 

COMPANY:

 

QUEST RESOURCE HOLDING CORPORATION

      By: /s/ Laurie L. Latham     Name: Laurie L. Latham     Title: Chief
Financial Officer, Senior Vice President and Secretary

 

 

INVESTOR:

 

GREEN REMEDIES WASTE AND RECYCLING, INC.

      By: /s/ Alan D. Allred     Name: Alan D. Allred     Title: President

 

  UNDERLYING SHAREHOLDER:       /s/ Alan Allred   ALAN ALLRED